TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00640-CV



                                 In re Asplundh Tree Expert Co.



                    ORIGINAL PROCEEDING FROM BASTROP COUNTY



                                             ORDER


PER CURIAM

               Relator has filed a motion for temporary relief and stay and a petition for writ of

mandamus. See Tex. R. App. P. 52.3, 52.10. We grant the motion for temporary relief and stay the

trial court’s order pending further orders of this Court.

               It is ordered October 4, 2013.



Before Justices Puryear, Rose and Goodwin